Memorandum. Order affirmed, with costs.
The disposition is controlled by Matter of Utassi (15 NY2d 436), a case in which the court had before it the cogent arguments in dissent of Mr. Justice Aron Steuer at the Appellate Division, arguments which the Attorney-General urges should be applied as the rule in this case (20 AD2d 232, 233). It is not without significance that in Matter of Menschefrend (283 App Div 463, 468, affd 8 NY2d 1093, cert den sub *847nom. Brown v Lefkowitz, 365 US 842) it was observed that "[t]he law of situs may provide for application of the law of the domicile as to distribution and descent”. The rule is permissive, therefore, and the law of the situs as "supreme” may provide otherwise. Consequently, the State has the power by legislation to preclude sovereignties from "inheriting” assets located within the State and thus abolish or modify by statute the diaphanous distinction between "inheritance” by sovereignties of assets not disposed of by will but by statutes of descent and distribution and bona vacantia. On these views, there is insufficient basis for departing from application of the doctrine of stare decisis, a departure to be resorted to only with the greatest restraint (People v Hobson, 39 NY2d 479, 487-491; Matter of Eckart, 39 NY2d 493, 498-500; cf. Cenven, Inc. v Bethlehem Steel, 41 NY2d 842).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.